Name: Commission Regulation (EEC) No 3713/92 of 22 December 1992 deferring the date of application of Article 11 (1) of Regulation (EEC) No 2092/91 on organic production of agricultural products and indications referring thereto on agricultural products and foodstuffs, with regard to the imports from certain third countries
 Type: Regulation
 Subject Matter: marketing;  foodstuff;  cultivation of agricultural land;  agricultural activity;  trade;  cooperation policy
 Date Published: nan

 23. 12. 92 Official Journal of the European Communities No L 378/21 COMMISSION REGULATION (EEC) No 3713/92 of 22 December 1992 deferring the date of application of Article 11 (1) of Regulation (EEC) No 2092/91 on organic production of agricultural products and indications referring thereto on agricultural products and foodstuffs, with regard to the imports from certain third countries THE COMMISSION OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Article 1Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2092/91 of 24 June 1991 on organic production of agricultural products and indications referring thereto on agricultural products and foodstuffs ('), and in particular Article 1 6 (3), second indent thereof, Whereas some third countries have introduced to the Commission a request for being included in the list of third countries provided for in Article 11 ( 1 ) of Regulation (EEC) No 2092/91 as well as the information provided for in Article 2 (2) of Commission Regulation (EEC) No 94/92 0 ; The implementation of the provisions of Article 11 ( 1 ) of Regulation (EEC) No 2092/91 is deferred for a period of six months from the date of implementation of the present Regulation for products imported from the follo ­ wing third countries :  Argentina, for products certified as being produced in this country by organic production methods by the Institudo Argentino para la Certificacion y Promocion de los Productos Biologicos or by the Fundacion de Alimentos Ecologicos Argentinos ;  Austria, for products certified as being produced in this country by organic production methods by the official services in each Land in charge of general food inspection ;  Australia, for products certified as being produced in this country by organic production methos by the Australian Quarantine and Inspection Service (AQUIS) ;  Israel, for products certified as being produced in this country by organic production methods by the Ministry of Agriculture, Department of Plant Protec ­ tion and Inspection (DPPI) or by the Ministry of Industry and Trade, Food and Vegetable Products for Export Inspection Service ;  Switzerland, for products certified as being produced in this country by organic production methods by the Vereinigung Schweizerischer Biologischer Landbau ­ Organisationen (VSBLO). Whereas from a first examination of the information it has resulted that in certain of these countries production and inspection rules are applied which appear largely satisfy the requirement of equivalency provided for in Article 11 (2) of Regulation (EEC) No 2092/91 ; whereas however on certain points the examination has to be completed and studied in detail , with the consequence that the stage in examining the information does not permit a decision to be taken regarding the inclusion of these third countries in the list provided for in Article 1 1 ( 1 ) before 1 January 1993, the date of implementation of this provision ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee provided for in Article 14 of Regulation (EEC) No 2092/91 , Article 2 This Regulation shall enter into force on the 1 January 1993 . (  ) OJ No L 198 , 22. 7. 1991 , p. 1 . 0 OJ No L 11 , 17. 1 . 1992, p. 14. No L 378/22 Official Journal of the European Communities 23. 12. 92 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 December 1992. For the Commission Ray MAC SHARRY Member of the Commission